       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 :
 JOSEPH MANTHA on behalf of                      :
 themselves and others similarly situated,       :
                                                 :   Case No. 1:19-cv-12235-LTS
        Plaintiff,                               :
                                                 :
 v.                                              :
                                                 :
 QUOTEWIZARD.COM, LLC                            :
                                                 :
        Defendant.                               :
                                                 :
                                             /

                     PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                     MOTION TO COMPEL AND FOR SANCTIONS

       Plaintiff Joseph Mantha (“Mr. Mantha” or “Plaintiff”), respectfully submits this

opposition to the Motion to Enforce an Order of the Court and for Sanctions of the defendant

QuoteWizard.com, LLC (“QuoteWizard” or “Defendant”). For the reasons set forth below, the

motion should be DENIED.

                                       BACKGROUND

       QuoteWizard has moved for sanctions for Plaintiff’s refusal to grant it unfettered access

to Plaintiff’s personal computers and iPhone, in spite of the fact QuoteWizard did not actually

propound such an outrageous discovery request in the first instance, and more importantly that

Judge Sorokin denied QuoteWizard’s demand that Plaintiff produce his computers for

inspection: “The Court DENIES the second request as there is no basis to require the

production of electronic devices; nothing in this ruling precludes Defendant from seeking

discovery from these devices. However, nothing in this ruling permits Plaintiff to withhold

information or documents extracted from any of his devices in the course of this case unless

protected by privilege.” ECF 75 at 7. Because Plaintiff is not withholding any documents, but
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 2 of 9



rather does not have the search or browser history for the dates in question, Defendant’s motion

should be denied.

       The Court also ruled that if the Plaintiff were to rely on an expert evaluation of the

devices, QuoteWizard would be afforded an opportunity to inspect the data contained on

Plaintiff’s devices relied upon by his expert. As is set forth below, Mr. Mantha has

supplemented his interrogatory answers to make clear that he is not relying on an expert

witness to prove that he did not consent.

       What QuoteWizard actually requested as to Plaintiff’s browser and search history was

the following discovery request:

               17. Browser and search history for August 1st through 5, 2019 for
               any and all computers, cell phones, or other electronic devices used
               by you on or around that date.

See ECF 52-2 at page 15 of 18 page pdf, ¶ 17.

       Plaintiff responded that he had no responsive documents:

                17. Browser and search history for August 1st through 5, 2019
                for any and all computers, cell phones, or other electronic
                devices used by you on or around that date. ANSWER:
                OBJECTION: At QuoteWizard’s request, the initial discovery
                phase in this case is to focus solely on QuoteWizard’s consent
                defense per the April 7, 2020, Scheduling Order of Judge
                Sorokin. See ECF #39. Plaintiff objects to this request to the
                extent it seeks the production of documents other than documents
                relating to consent to receive telemarketing texts from
                QuoteWizard. Plaintiff also objects to this request as it is
                burdensome and overbroad. Subject to these objections and
                answering further, there are no responsive documents on the
                browser or search history of Plaintiff’s personal devices,
                including his lap top and cell phone, that evidence any visit to
                www.snappyautoinsurance.com on the date of the alleged
                consent, or at any time prior to the filing of this lawsuit.




                                                 2
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 3 of 9



       Not satisfied with this routine discovery response that he had no responsive documents,

Defendant purported to expand its request in the Parties’ Joint Status Report Concerning

Dispute Over Plaintiff’s Discovery Responses, ECF 53, claiming it had “requested Plaintiff’s

computers, cell phone(s), and electronic devices that he used at the relevant time periods when

the consent at issue was provided on www.snappyautoinsurance.com.” ECF 53 at 6. This

unilateral transformation of a routine request for documents, which was met with a response

that Plaintiff is not in possession of responsive documents, to include a wholesale right to

peruse Plaintiff’s personal computers an cell phones was rightly rejected by the Court. Order on

Pending Motions and Discovery Disputes (Doc. Noc. 45, 51-53, 70, 74). ECF 75 at 7.

       Defendant’s claim that it is entitled to search Mr. Mantha’s computers, and to obtain

imaging of his computers and laptops done by a third party, is a red herring. As to a second

request for Plaintiff’s search and browser history on different dates of June 25-27, 2019 (due to

the ever changing purported proof of consent offered by Defendant) the Court did not order any

further production, noting that “counsel will be able to obtain the answers to these questions in

Plaintiff’s deposition, thus, nothing further is ordered on this request at this time.” ECF 75 at 9-

10.




                                                  3
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 4 of 9



                                         ARGUMENT

       I.      QuoteWizard’s Request for Unfettered Access to Plaintiff’s Personal
               Computers to Search for Documents that Do Not Exist was Rejected by
               Judge Sorokin and Should be Rejected Again, Particularly as QuoteWizard
               Itself Should Have had the Purportedly Sought-after Consent Before
               Texting Plaintiff

       QuoteWizard’s request for unfettered access to Defendant’s computers, simply because

he has no responsive documents to produce, is particularly meritless given the burden placed on

telemarketers to prove that they had the telemarketing recipient’s “prior express written

consent” before it sent a text message to Mr. Mantha.

       Before a telemarketer can send spam texts to a consumer, it must first have the consumers’

prior express signed consent to receive such telemarketing texts from a specific seller. Such

consent must be signed and be sufficient to show that the consumer received “clear and

conspicuous disclosure” of the consequences of providing the requested consent, i.e., that the

consumer will receive future calls that deliver telemarketing solicitations by or on behalf of a

specific seller; and having received this information, agrees unambiguously to receive such calls

at a telephone number the consumer designates. In addition, the written agreement must be

obtained “without requiring, directly or indirectly, that the agreement be executed as a condition

of purchasing any good or service.” See In the Matter of Rules & Regulations Implementing the

Tel. Consumer Prot. Act of 1991, 27 FCC Rcd. 1830, 1844 (2012) (footnotes omitted). A

telemarketer who claims it had consent to telemarket to a particular consumer bears the burden of

proof, and must maintain records that prove such a claim. The FCC has cautioned that a

telemarketer claiming consent “must be prepared to provide clear and convincing evidence of the

existence of such a relationship.” In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, FCC 03-153 at ¶112, -- FCC Rcd. --, 2003 WL




                                                4
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 5 of 9



2157853, 2003 FCC LEXIS 3673 (July 3, 2003) (emphasis added). The FCC has also noted: In

the event a complaint is filed, the burden of proof [as to whether prior express consent was

obtained] rests on the sender to demonstrate that permission was given. We strongly suggest that

senders take steps to promptly document that they received such permission. Id. at ¶46. The FCC

has warned telemarketers, specifically in the context of pre-record message telemarketing:

          Finally, should any question about the consent arise, the seller will bear the
         burden of demonstrating that a clear and conspicuous disclosure was provided
                         and that unambiguous consent was obtained.

See In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection

Act of 1991, 27 FCC Rcd 1830 at ¶112; 2012 FCC LEXIS 794 (Feb. 12, 2012).

       Here, since the outset of the case, QuoteWizard insisted it had consent Mr. Mantha’s

consent to send him texts offering auto insurance. At the Case Management Conference,

QuoteWizard represented to the Court that it was prepared to immediately move for summary

judgment on the consent claim. It was so confident in its consent defense that it even threatened

Plaintiff’s counsel with Rule 11 sanctions for having filed a frivolous lawsuit in light of the

consent it purportedly possessed. The document that QuoteWizard claimed evidenced Mr.

Mantha’s consent to receive telemarketing texts is referred to herein as the “QuoteWizard Opt

In.” The QuoteWizard Opt In was originally produced to Mr. Mantha as an attachment to the

January 10, 2020, letter of Kevin Polansky, Esq., counsel to QuoteWizard, that threatened to

seek Rule 11 sanctions against Mr. Mantha’s counsel for filing a frivolous lawsuit. See Exhibit 1,

January 10, 2020, Letter of Counsel, with QuoteWizard Opt. Given the gravity of defense

counsel’s Rule 11 allegation, and although it is QuoteWizard who bears the burden of proof to

prove consent in a TCPA case by clear and convincing evidence, Plaintiff’s counsel immediately

commenced discovery to explore QuoteWizard’s consent defense, and to disprove the




                                                  5
      Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 6 of 9



information on the QuoteWizard Opt In. Discovery obtained to date has been devastating to

QuoteWizard’s consent defense.

       First, in reliance on the QuoteWizard Opt In, QuoteWizard claimed that Mr. Mantha

utilized a computer assigned the IP address 96.242.xxxxxx to consent to receive telemarketing

texts on a web site called www.snappyautoinsurance.com. Id. Mr. Mantha denied under oath

any connection to this web-site or to this IP address. A subpoena to the telecommunications

carrier for the IP address confirmed it was assigned to someone in New Jersey. QuoteWizard

deposed this individual who confirmed that he never met Mr. Mantha and never visited

www.snappyautoinsurance.com. QuoteWizard then changed its story and claimed that Mr.

Mantha actually visited www.snappyautoinsurance.com on a different date from a different IP

address. Again, Mr. Mantha denied any visit to this website and any connection to the new IP

address offered by QuoteWizard as proof of his consent. Similarly, a telecommunications

subpoena confirmed the IP address was not assigned to Mr. Mantha. Rather, it was assigned to

a woman in Worcester, who QuoteWizard then deposed and who, similarly, confirmed no

connection to Mr. Mantha and that she had never visited the web site

www.snappyautoinsurance.com. Further, in support of its consent defense, QuoteWizard noted

that the QuoteWizard Opt In contained a Jornaya Lead ID that purportedly confirmed Mr.

Mantha’s visit to www.snappyautoinsurance.com. At its deposition, however, Jornaya

confirmed that the Lead ID contained on the QuoteWizard Opt In had nothing to do with Mr.

Mantha or to the visit of anyone to www.snappyautoinsurance.com. Jornaya could offer no

explanation as to why such Lead ID was assigned to the QuoteWizard Opt In. Finally, during

discovery, QuoteWizard’s lead vendors confirmed that Mr. Mantha’s data originated with a

lead broker named Adam Brown, the individual who owns the web site




                                               6
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 7 of 9



www.snappyautoinsurance.com. After being subpoenaed by Plaintiff’s counsel, Mr. Brown

wrote to counsel, informed them that the web site www.snappyautoinsurance.com had not been

used for seven years, and stated that he was not in the possession of any documents relating to

Mr. Mantha. Id. And, as if the above was not enough to discredit QuoteWizard’s consent

defense, and its Rule 11 threat against Plaintiff’s counsel, at its recent 30(b)(6) deposition,

QuoteWizard admitted that the QuoteWizard Opt In was not created before it was placed on

notice of Mr. Mantha’s claim. Rather QuoteWizard admitted that the document upon which it

has threatened counsel with Rule 11 sanctions was created after QuoteWizard received the

litigation notice letter of plaintiff’s counsel dated September 4, 2019.

       QuoteWizard’s position that it is entitled to unfettered access to Mr. Mantha’s computers

and iPhone has a through the looking glass quality. Imagine a breach of contract Plaintiff

asserting that it had a signed contract by a defendant, having that signature being proven not to

belong to defendant (who denies under oath having ever signed, and who of course does not

have a copy of the non-existent contract), pivoting and telling a court that it needed to search the

defendant’s files and computers for a copy of the purportedly signed contract.

       Plaintiff, moreover, has supplemented his responses to interrogatories to make clear that

he is not relying on an expert as proof that he did not visit the www.snappyautoinsurance.com

website that was the source of his purported consent. See Plaintiff’s Answers t Defendant’s

First Set of Interrogatories as Supplemented, attached as Exhibit 2 at ¶ 22. (“The Plaintiff has

personally reviewed the internet search and browser histories on all of his devices and can

personally attest that no responsive documents are in his possession or control. The Plaintiff

will not be relying on any expert for this simple proposition. At this time, Plaintiff will not be

relying on Mr. DePue for any expert testimony at summary judgment or trial.”)




                                                  7
       Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 8 of 9



Judge Sorokin denied QuoteWizard’s blanket demand for Mr. Mantha’s devices. In doing so,

Judge Sorokin noted, however, that if Mr. Mantha were to rely on an expert to testify as to what

was found- or not found- on his devices, that the information relied upon by the expert would

have to be shared with QuoteWizard and its expert. In response, Mr. Mantha agreed that he

would not offer the forensic expert who imaged his devices as an expert going forward. Mr.

Mantha also agreed that he would not withhold from production any relevant evidence contained

on his devices- to the extent it exists.

    This is all that Judge Sorokin ordered. QuoteWizard’s attestation to the contrary is an effort

to rewrite Judge Sorokin’s Order.

                                           CONCLUSION


        For the foregoing reasons, Plaintiff respectfully submits that Defendant’s Motion to

Enforce an Order of the Court and for Sanctions should be denied.



                                                      PLAINTIFF,

                                                      By their attorneys

                                                      /s/ Edward A. Broderick
                                                      Edward A. Broderick
                                                      BRODERICK LAW, P.C.
                                                      176 Federal Street, Fifth Floor
                                                      Boston, MA 02110
                                                      Telephone: (617) 738-7080
                                                      ted@broderick-law.com

                                                      Matthew P. McCue
                                                      THE LAW OFFICE OF MATTHEW P.
                                                      MCCUE
                                                      1 South Avenue, Suite 3
                                                      Natick, MA 01760
                                                      Telephone: (508) 655-1415
                                                      mmccue@massattorneys.net



                                                 8
      Case 1:19-cv-12235-LTS Document 90 Filed 08/24/20 Page 9 of 9



                                                      Anthony I. Paronich
                                                      PARONICH LAW, P.C.
                                                      350 Lincoln Street, Suite 2400
                                                      Hingham, MA 02043
                                                      (508) 221-1510
                                                      anthony@paronichlaw.com

                                                      Alex M. Washkowitz
                                                      Jeremy Cohen
                                                      CW LAW GROUP, P.C.
                                                      188 Oaks Road Framingham, MA 01701
                                                      alex@cwlawgrouppc.com


August 24, 2020

                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I electronically transmitted the foregoing to

 all counsel of record via the electronic filing system.
                                              By: /s/ Edward A. Broderick
                                                  Edward A. Broderick




                                                  9
